Mr. Justice Waterman delivered the opinion oe the Court. There was no negligence on the part of the managers of the south-bound train upon which the deceased was a passenger, and from which he fell, Hordid it appear that the gripman upon the north-bound train was negligent. He testified that he did not see the deceased until he struck the tracks in front of the car; that he then made ever}*- effort to stop his train, there is no dispute. Whether the gripman upon the north-bound train saw the deceased as soon as he fell is immaterial. There is no evidence that this gripman was in any respect negligent, inattentive or heedless. He had no reason to expect that the deceased was about to fall or jump in front of the train; and while the deceased was at no time a trespasser, yet his sudden appearance upon the track created the duty only of using such care as was possible from such moment. The deceased either failed to exercise ordinary care, or his fall was occassioned by causes which the evidence does not disclose. However this may be, negligence upon the part of appellant was not shown. The jury should, as was requested, have been instructed to find for the defendant. The judgment of the Circuit Court is reversed, and a judgment for the defendant will be here entered upon a finding of facts. Reversed, and judgment for defendant here.